DETAILED ACTION

This office action is a response to the amendment filed on 12/6/2021. Claims 1-14 and 17-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-14 and 17-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 12/6/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for managing bandwidth which involves identifying a first and second tier of applications. A number of user sessions associated with application among the first and second tier of applications are determined, and each user session consuming a percentage of bandwidth of communication channel in a network. A second tier application usage score associated with the second tier of applications is calculated, which includes determining a percentage of bandwidth used by the second tier of applications in the first interval and determining a percentage of bandwidth used by the second tier of applications in the second interval. A user score is generated based on the second tier application usage score and a percentage of use of the first tier applications, and bandwidth allocation is adjusted based on the user score. 

Prior art reference Cloonan discloses a method for balancing bandwidth allocation of subscribers over a broadband network channel which involves classifying the subscribers into different groups based on historical usage and assigning predetermined treatment policies to each of the subscribers.
However, prior art on record does not disclose calculating a second tier application usage score, determining a percentage of bandwidth used by the second tier applications in the first interval, determining a percentage of bandwidth used by the second tier of applications in the second interval, generating a user score based on the second tier application usage score and a percentage of use of the first tier applications. 
Claim 1 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of calculating a second tier application usage score associated with the second tier of applications, the calculating including determining a percentage of bandwidth used by the second tier of applications in the first interval and determining a percentage of bandwidth used by the second tier of applications in the second interval; generating a user score based on the second tier application usage score and a percentage of use of the first tier of applications, and adjusting a bandwidth allocation based on the user score; in combination with all other limitations in the claims as defined by the Applicant.
Claim 12 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of generating a user score based on the application tier usage score and the percentage of use of applications in second application tier, and adjusting a bandwidth allocation based on the user score; in combination with all other limitations in the claims as defined by the Applicant.
Claim 18 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of calculating a second tier application usage score associated with the second tier of applications, the calculating including determining a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SAUMIT SHAH/Primary Examiner, Art Unit 2414